Citation Nr: 0334336	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  94-45 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES


1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to a disability rating in excess of zero 
percent for bilateral hearing loss for the period from 
February 17, 1993, to October 23, 2001.

3.  Entitlement to service connection for subcapsular 
cataracts, including based on exposure to ionizing radiation.

4.  Whether new & material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for conjunctivitis and a foreign body in the left 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1952 to April 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut (CT), that denied the veteran's 
claims of entitlement to a disability rating in excess of 
zero percent for bilateral hearing loss (which the RO 
characterized as hearing loss) and to a disability rating in 
excess of 10 percent for lumbosacral strain and also denied 
his request to reopen a previously denied claim of 
entitlement to service connection for conjunctivitis and a 
foreign body in the left eye (which the RO characterized as a 
left eye condition); an April 1997 Hearing Officer's decision 
issued by the RO that denied the veteran's claim of 
entitlement to service connection for tinnitus; and a 
December 1998 rating decision issued by the RO that denied 
the veteran's claims of entitlement to service connection for 
skin cancer and for subcapsular cataracts, including based on 
exposure to ionizing radiation.  The veteran has perfected 
timely appeals.

It is noted that, in decisions issued by the RO in April 1995 
and February 1997, the Hearing Officer granted the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for lumbosacral strain, to 40 percent disabling, 
denied the veteran's claim of entitlement to a disability 
rating in excess of zero percent for bilateral hearing loss, 
and also denied his request to reopen a previously denied 
claim of entitlement to service connection for conjunctivitis 
and a foreign body in the left eye (which the Hearing Officer 
characterized as a left eye condition).  In a Notice of 
Disagreement received at the RO in April 1997, the veteran 
specifically limited his disagreement to the denial of his 
claim of entitlement to a disability rating in excess of zero 
percent for bilateral hearing loss and the denial of his 
request to reopen the previously denied claim of entitlement 
to service connection for conjunctivitis and a foreign body 
in the left eye.  As an appeal of the February 1997 rating 
decision was not initiated with respect to the claim of 
entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain, this decision became final as to this 
issue in February 1998.  See 38 U.S.C.A. § 7105 (West Supp. 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  Accordingly, the 
Board concludes that this issue is not in appellate status.

In testimony provided at an RO hearing held in June 1997, the 
veteran claimed entitlement to service connection for 
bilateral tinnitus and for a left eye cataract and to a 
disability rating in excess of zero percent for bilateral 
hearing loss.  Subsequently, the Hearing Officer denied the 
veteran's claims of entitlement to service connection for 
tinnitus and for a left eye cataract in a decision issued by 
the RO in November 1997.  As an appeal of the denial of the 
veteran's claim of entitlement to service connection for a 
left eye cataract was not initiated within one year of the 
November 1997 rating decision, this decision became final as 
to this issue in November 1998.  Id.  Accordingly, the Board 
concludes that the issue of entitlement to service connection 
for a left eye cataract is not in appellate status.

It is also noted that, in a decision issued by the RO in 
February 2000, the Hearing Officer denied the veteran's 
claims of entitlement to service connection for skin cancer 
and for subcapsular cataracts, including based on exposure to 
ionizing radiation.  In a statement received at the RO in 
July 2000, the veteran notified VA that he was withdrawing 
his claim of entitlement to service connection for skin 
cancer, including based on exposure to ionizing radiation, 
because he did not meet the criteria for service connection 
based on radiation exposure under 38 C.F.R. § 3.309 (2003).  
Accordingly, the Board determines that the issue of 
entitlement to service connection for skin cancer, including 
based on exposure to ionizing radiation, is no longer in 
appellate status.

It is noted further that, by rating decision issued in 
December 2002, the RO granted the veteran's claim of 
entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss, to 20 percent disabling.  This 
(increased) evaluation was made effective October 23, 2001 
(the date of the veteran's VA audiology examination 
reflecting impaired hearing).  In this decision, the RO also 
denied the veteran's claims of entitlement to service 
connection for tinnitus and for subcapsular cataracts (which 
the RO mistakenly characterized as a foreign body in the left 
eye).  In a statement received in December 2002, the veteran 
notified VA that he was withdrawing his claim of entitlement 
to a disability rating in excess of zero percent for 
bilateral hearing loss because the 20 percent evaluation 
assigned to this service-connected disability had satisfied 
his appeal.

In testimony provided at the veteran's videoconference Board 
hearing held before the undersigned Veterans Law Judge in 
June 2003, however, the veteran stated that he had withdrawn 
his claim of entitlement to a disability rating in excess of 
zero percent for bilateral hearing loss in error and wished 
to reinstate this issue on appeal.  Based on the veteran's 
testimony, the undersigned Veterans Law Judge characterized 
the issues on appeal as listed on the cover page of this 
decision.


FINDINGS OF FACT

1.  Bilateral tinnitus was not shown in service and is not 
related to any incident of service.

2.  The veteran's bilateral hearing loss is manifested by 
symptoms that are not compensably disabling for the period 
from February 17, 1993, to October 23, 2001.

3.  In a December 1957 decision, the RO denied the veteran's 
claim of entitlement to service connection for conjunctivitis 
and a foreign body in the left eye.

4.  Evidence added since the December 1957 rating decision is 
neither cumulative nor redundant and it bears directly and 
substantially upon the specific matters now under 
consideration so that, when considered with all of the 
evidence of record, it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
conjunctivitis and a foreign body in the left eye.


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The criteria for a disability rating in excess of zero 
percent for bilateral hearing loss during the period from 
February 17, 1993, to October 23, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.85, 4.86 (2003).

3.  The December 1957 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
conjunctivitis and a foreign body in the left eye, is a final 
decision.  38 U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

4.  Evidence associated with the claims file subsequent to 
the December 1957 rating decision, which denied entitlement 
to service connection for conjunctivitis and a foreign body 
in the left eye, is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a), but points out 
that the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  As noted below, 
the veteran's application to reopen his claim of entitlement 
to service connection for conjunctivitis and a foreign body 
in the left eye (hereinafter, the "left eye condition") was 
filed prior to this date, and as such, the version of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001, is 
for application.  See 38 C.F.R. § 3.156(a) (2001).

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen finally decided claims.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate claims which does apply to the veteran's request 
to reopen his claim of entitlement to service connection for 
conjunctivitis and a foreign body in the left eye.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to service connection for bilateral tinnitus, his 
claim of entitlement to a disability rating in excess of zero 
percent for bilateral hearing loss for the period from 
February 17, 1993, to October 23, 2001, and his request to 
reopen a previously denied claim of entitlement to service 
connection for a left eye condition (hereinafter, 
collectively, the "currently appealed claims").  In a 
letter dated in June 2002, the veteran and his representative 
were informed of VA's obligations to notify and assist 
claimants under the VCAA, and they were notified of what 
records VA would attempt to obtain on behalf of the veteran 
and what records the veteran was expected to provide in 
support of his currently appealed claims.  A detailed review 
of this letter indicates that it may potentially violate the 
recent decision in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  Given the favorable decision below on 
the veteran's request to reopen his previously denied claim 
of entitlement to service connection for a left eye 
condition, however, the Board concludes that the veteran is 
not prejudiced by the language found in this letter with 
respect to this claim.

With respect to the other currently appealed claims, the 
Board notes that the veteran notified VA in July 2002 that he 
had received the June 2002 VCAA letter and stated, "I have 
already submitted all [of] the evidence."  The veteran's 
service representative then submitted a VA Form 646, 
"Statement of Accredited Representative in Appealed Case," 
to the Board in May 2003 in which he notified VA that, "We 
will make additional arguments at the BVA videoconference 
hearing."  As noted above, at a videoconference Board 
hearing in June 2003, the veteran and his service 
representative were provided an additional opportunity to 
present argument and evidence in support of the currently 
appealed claims.  Given that the veteran notified VA that he 
had submitted all of the evidence available in support of his 
claims, and because the veteran and his service 
representative have been provided ample opportunity to submit 
additional argument and evidence in support of the currently 
appealed claims, the Board determines that the veteran is not 
prejudiced by the language found in the June 2002 VCAA letter 
with respect to his claims of entitlement to service 
connection for bilateral tinnitus, and his claim of 
entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss for the period from February 17, 
1993, to October 23, 2001.  

The veteran and his service representative also were provided 
with a copy of the appealed rating decisions, statements of 
the case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's currently appealed claims and 
the requirement to submit medical evidence that established 
entitlement to service connection for bilateral tinnitus, and 
entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss for the period from February 17, 
1993, to October 23, 2001.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Further, VA advised the veteran 
and his representative in a letter dated in May 2003 that the 
veteran was being scheduled for a videoconference Board 
hearing at the RO in June 2003.  Thus, the Board observes 
that all of the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
currently appealed claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  As noted above, the veteran notified VA 
in July 2002 that he had submitted all of the evidence in 
support of his currently appealed claims.  Under the 
circumstances in this case, and given the favorable decision 
below on the veteran's request to reopen his previously 
denied claim of entitlement to service connection for a left 
eye condition, the veteran has received the notice and 
assistance contemplated by law and adjudication of the claims 
of entitlement to service connection for bilateral tinnitus, 
entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss for the period from February 17, 
1993, to October 23, 2001, and the request to reopen a 
previously denied claim of entitlement to service connection 
for a left eye condition, poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

Given the three separate disabilities for which the veteran 
claims entitlement to service connection and entitlement to 
an (increased) disability rating, respectively, and given 
that the veteran also has requested that a previously denied 
service connection claim be reopened on the basis of new and 
material evidence, the Board will consider each claim in turn 
and then determine whether the veteran has established 
entitlement to service connection for bilateral tinnitus; 
entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss for the period from February 17, 
1993, to October 23, 2001; and whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for a left eye 
condition.

Service Connection for Bilateral Tinnitus

A detailed review of the veteran's service medical records 
will not be repeated here, except to note any pertinent in-
service complaints of bilateral tinnitus.

On outpatient examination on April 3, 1954, the veteran 
complained that any loud noise caused pain in his right ear.  
He stated that, while using a welding torch on March 29, 
1954, it had backfired and made a loud noise near his right 
ear.  The examiner referred the veteran to an ear, nose, and 
throat (ENT) clinic that same day, at which time it was noted 
that the veteran had experienced autophony (or increased 
hearing of one's own voice, breath sounds, and arterial 
murmurs) since exposure to a loud noise several days earlier.  
Physical examination of the veteran's ears revealed an old 
healed perforation in the anterior portion of the right ear 
and a normal left ear.  Audiometric testing showed mild low 
tone hearing impairment bilaterally.  The impression was old 
otitis media, right ear, healed, and acoustic trauma related 
to autophony, resolving.  

At the veteran's separation physical examination in March 
1956, clinical evaluation revealed that his ears were normal.  
Audiometric testing demonstrated that the veteran's hearing 
was 15/15 bilaterally (or within normal limits).  The veteran 
was found qualified for separation from service.

At a personal hearing held at the RO in April 1996, the 
veteran's service representative stated that the veteran 
intended to file a claim of entitlement to service connection 
for tinnitus and the veteran testified that he had 
experienced a constant ringing in his right ear since 
service.  

On VA audiology examination in March 1997 at VAMC West Haven, 
the veteran reported a mild right-sided tinnitus that did not 
interfere with his sleep patterns.  The examiner noted that 
the veteran's tinnitus matched to a 4 kilohertz (or 4000 
Hertz) tone at 75 decibels hearing loss and no medical 
follow-up was required.  Audiometric test results revealed, 
in pertinent part, tinnitus in the right ear.  No further 
assessment was provided.

On VA audiology examination in August 1997 at VAMC West 
Haven, the veteran complained of constant mildly annoying 
tinnitus in the right ear which matched to a 3 kilohertz (or 
3000 Hertz) tone at 70 decibels hearing loss and also 
complained of occasional tinnitus in the left ear which was 
not present at this examination.  Audiometric test results 
revealed, in pertinent part, constant tinnitus in the right 
ear and occasional tinnitus in the left ear.  The examiner 
noted that the veteran's audiology examination results were 
consistent with previous evaluations.  No further assessment 
was provided.

On VA audiology examination in October 2001 at VAMC West 
Haven, the veteran complained of constant tinnitus in the 
right ear which matched to a 3 kilohertz (or 3000 Hertz) tone 
at 80 decibels hearing loss and also complained of occasional 
tinnitus in the left ear which was not present at this 
examination.  The examiner opined that, given that the 
veteran did not claim tinnitus prior to 1997, and because he 
specifically denied tinnitus at the time of a 1993 VA 
audiology examination, it was unlikely that the veteran's 
present tinnitus was related to any in-service acoustic 
trauma.  The diagnoses included constant tinnitus in the 
right ear and occasional tinnitus in the left ear.

In a statement received at the RO in January 2003, the 
veteran contended that his tinnitus was most likely the 
result of in-service acoustic trauma.  He also stated that 
the audiologist who examined him in October 2001 had provided 
no rationale and no etiology for tinnitus other than his in-
service acoustic trauma.  Finally, the veteran stated that he 
had experienced "ringing in my ears for 40 years" but had 
not claimed it prior to 1997 because "I just didn't think 
there was anything they could do about it."

At the veteran's videoconference Board hearing in June 2003, 
he testified that he had experienced ringing in his ears 
following a gas tank explosion in 1953 during service.  He 
also testified that the ringing in his ears was continuous in 
his right ear and only occasional in his left ear.

Increased Rating for Bilateral Hearing Loss Between 1993 and 
2001

As relevant to this claim, the newly submitted evidence 
includes multiple VA audiology examinations completed between 
February 1993 and October 2001 and the veteran's lay 
statements.  

On the authorized audiological evaluation in October 1993 at 
VAMC West Haven, the veteran complained of decreased hearing 
and reported an in-service history of noise exposure.  The 
veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
45
55
LEFT
25
25
35
55
55


The average puretone threshold was 40 decibels (dB) in the 
right ear and 43 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent 
bilaterally.  The examiner noted that the veteran's hearing 
was within normal limits through 1000 Hertz (Hz) sloping to a 
moderate high frequency sensorineural hearing loss 
bilaterally and that the veteran's speech discrimination was 
excellent bilaterally.  The diagnosis was bilateral high 
frequency sensorineural hearing loss.  

On the authorized audiological evaluation in March 1997 at 
VAMC West Haven, the veteran's pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
70
70
LEFT
45
35
55
60
60


The average puretone threshold was 60 dB in the right ear and 
52 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent bilaterally.  The diagnoses 
included bilateral sensorineural hearing loss.

At a personal hearing held at the RO in June 1997, the 
veteran testified that he had been exposed to constant noise 
from jet engines and also had a gas tank blow up on him 
during service.  

On the authorized audiological evaluation in August 1997 at 
VAMC West Haven, the veteran's pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
60
70
LEFT
50
45
60
60
65


The average puretone threshold was 56 dB in the right ear and 
57 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent bilaterally.  The diagnosis 
was unchanged.

On the authorized audiological evaluation in October 2001 at 
VAMC West Haven, the veteran's pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
70
70
LEFT
35
45
60
65
75

The average puretone thresholds were 61 dB bilaterally.  
Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 64 percent in the left ear.  The 
veteran denied otalgia (ear ache) and otorrhea (ear 
discharge).  The examiner noted that the veteran's speech 
recognition scores should not be used for rating purposes 
because the veteran failed to follow the testing 
instructions.  The diagnoses included moderate to severe 
sensorineural hearing loss.  

At the veteran's videoconference Board hearing held in June 
2003, the veteran testified that he was not aware that he 
could pursue an appeal of the zero percent evaluation 
assigned to his service-connected bilateral hearing loss 
between February 17, 1993, and October 23, 2001, and that he 
wished to pursue an appeal on this issue.  The veteran also 
testified that he suffered from the same level of bilateral 
hearing loss between February 1993 and October 2001 when the 
RO granted his increased rating claim.

New & Material Evidence

At the outset, the Board notes that, by rating decision 
issued in December 1957, the RO denied the veteran's claim of 
entitlement to service connection for a left eye condition 
(which the RO characterized as foreign body left eye 
residuals).  This decision was not appealed and became final 
in December 1958.  38 U.S.C.A. § 7105 (West Supp. 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

In a statement received at the RO in February 1993, which the 
RO reasonably interpreted as a request to reopen a previously 
denied claim of entitlement to service connection for a left 
eye condition, the veteran stated that he had incurred a left 
eye disability as a result of an in-service left eye injury.  
The veteran also stated that he had undergone in-service 
surgery as a result of the left eye injury.  And, in a 
statement received at the RO in April 1993, the veteran 
stated that his left eye had been "operated on to remove [a] 
foreign object." 

As relevant to the issue of whether new and material evidence 
has been received to reopen the veteran's previously denied 
claim of entitlement to service connection for conjunctivitis 
and a foreign body in the left eye (hereinafter, the "left 
eye condition"), the newly submitted evidence includes 
reports of the veteran's VA eye examinations between March 
1993 and May 2002, a report of the veteran's left eye 
cataract removal by Dr. H.D. in July 1993, a report of the 
veteran's eye examination by Dr. H.D. in August 1996, and lay 
statements.  A detailed review of the veteran's VA outpatient 
treatment records will not be repeated here, except to note 
any pertinent complaints of conjunctivitis and/or a foreign 
body in the left eye for the period between February 1993 and 
October 2001.  

At the veteran's personal hearing held at the RO in December 
1994, the veteran's service representative contended that the 
veteran's claim of entitlement to service connection for a 
"left eye abnormality" was not, in fact, a request to 
reopen his previously denied claim of entitlement to service 
connection for conjunctivitis and a foreign body in the left 
eye.  The veteran testified that he had noticed a spot on his 
left eye during service which subsequently had been diagnosed 
as "foreign matter" in his eye and had been surgically 
removed in 1954.  Ten years later, the spot returned and his 
left eye worsened considerably.  The veteran also testified 
that, after the foreign body in his left eye had been removed 
during service, he had experienced no further problems with 
his left eye until he developed a cataract in the left eye 
following service.  

A review of the records provided by Dr. H.D. to the RO in 
June 1998 does not indicate any treatment by this examiner 
for conjunctivitis and a foreign body in the left eye between 
April 1993 and February 1998.  As noted above, the veteran's 
left eye cataract removal by Dr. H.D. in July 1993 was 
successful.

A review of the veteran's VA outpatient treatment records for 
the period of February 1993 to October 2001 indicates that 
the veteran provided a medical history that included a 
foreign body in his left eye that had been removed during 
service at some of the VA eye examinations accomplished 
during this period.  The veteran did not provide any history 
of left eye conjunctivitis on VA eye examinations in June and 
October 1995, September 1997, September 2001 and November 
2001, and in May 2002.  There also were no clinical findings 
of a foreign body in the veteran's left eye and no evidence 
of conjunctivitis on VA eye examinations accomplished at VAMC 
West Haven in March 1993, June and October 1995, September 
1997, September and November 2001, and in May 2002.

In an addendum to the veteran's November 2001 VA outpatient 
eye examination (discussed above) that was completed on 
February 11, 2002, the VA ophthalmologist noted that a 
magnetic resonance imaging (MRI) scan of the veteran's left 
eye had shown no masses and was essentially within normal 
limits.  There was no metallic foreign body in the globe or 
orbit of the left eye.  And, in a second addendum completed 
on February 13, 2002, the VA ophthalmologist noted that the 
veteran had a visual field defect in the left eye that was 
reproducible on repeated automated perimetry and no obvious 
lesions on neuro-imaging studies or on clinical examination 
of the left eye.  This examiner also noted that the veteran 
had reported a severe left eye injury in 1953 that had 
"required some type of eye surgery."  This VA examiner 
concluded that, "It seems reasonable that the visual field 
defect could possibly be related to this old trauma."

At the veteran's videoconference Board hearing in June 2003, 
the veteran testified that he still experienced "pink eye" 
(or conjunctivitis) in his left eye and that, at the time 
that a foreign body was removed from his left eye, he had 
been informed that this operation eventually would result in 
left eye cataracts, and he saw a "spot in front of my [left] 
eye" constantly.  The veteran also stated that his left eye 
was irritated and his peripheral vision had suffered after 
the removal of a foreign body from his left eye.  The veteran 
testified further that he had not experienced conjunctivitis 
prior to entering service and that he first noticed it 
following the removal of a foreign body from his left eye.  


Analysis

The veteran and his service representative essentially 
contend on appeal that he incurred bilateral tinnitus during 
service, that his service-connected bilateral hearing loss 
was more than zero percent (non-compensably) disabling 
between February 17, 1993, and October 23, 2001, and that new 
and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for conjunctivitis and a foreign body in the left eye.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003). Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

Turning to the veteran's claim of entitlement to service 
connection for bilateral tinnitus, the Board also finds that 
the evidence of record does not support this claim.  At the 
outset, the Board observes that a review of the veteran's 
service medical records indicates only that the veteran 
suffered from autophony as a result of exposure to loud noise 
from a welding torch that backfired on him during service.  
Although diagnosed with acoustic trauma on April 3, 1954, the 
in-service examiner noted that this condition was resolving 
when the veteran returned for a follow-up examination on 
April 5, 1954.  A review of the remaining medical evidence of 
record on this claim indicates that the veteran was first 
diagnosed in March 1997 with tinnitus in the right ear and 
was first diagnosed in October 2001 with occasional tinnitus 
in the left ear.  Each of these diagnoses occurred more than 
40 years after the veteran's separation from service.  None 
of the examiners who diagnosed the veteran's tinnitus many 
years after his separation from service provided a medical 
nexus between this disability and any incident of the 
veteran's service.  In fact, the VA audiologist who examined 
the veteran in October 2001 stated that, because the veteran 
had not claimed that he was suffering from tinnitus prior to 
1997, and because he specifically denied tinnitus at the time 
of a 1993 VA audiology examination, it was unlikely that the 
veteran's presently diagnosed tinnitus was related to any in-
service acoustic trauma.  

As noted above, the veteran is competent to provide lay 
statements as to the features or symptoms of an injury or 
illness.  See Falzone and Layno, both supra.  However, when 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Espiritu, supra.  Therefore, since the 
veteran lacks such training and knowledge, he is not 
competent to render an opinion regarding the etiology of his 
bilateral tinnitus.

With respect to the veteran's claim of entitlement to a 
disability rating in excess of zero percent for bilateral 
hearing loss for the period of February 17, 1993, to October 
23, 2001, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims (hereinafter, "the Court") has held that it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).  The 
Court also has held that disability evaluations for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designation after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In the present case, although the veteran's claim of 
entitlement to a disability rating in excess of zero percent 
disabling for bilateral hearing loss for the period from 
February 17, 1993, to October 23, 2001, was filed prior to 
the revision of the VA Schedule for Rating Disabilities 
concerning the evaluation of hearing impairment in July 1999, 
the VA General Counsel recently concluded that the United 
States Court of Appeals for the Federal Circuit has held 
that, once revised, only the revised regulatory criteria are 
applicable to pending increased rating claims.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOGCPREC 7-2003 
(Nov. 19, 2003).  Accordingly, only the revised rating 
criteria for evaluating hearing impairment are applicable to 
the veteran's claim.

Currently, the veteran's service-connected bilateral hearing 
loss is evaluated as zero percent (non-compensably) disabling 
for the period from February 17, 1993, to October 23, 2001, 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  The 
(revised) regulatory criteria for evaluating hearing 
impairment found in Diagnostic Code 6100 provide that an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test and are to be conducted without the use of 
hearing aids.  To evaluate the degree of disability from 
defective hearing, the VA Schedule for Rating Disabilities 
establishes 11 auditory acuity levels from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).

The VA Schedule for Rating Disabilities also includes 38 
C.F.R. § 4.86 for exceptional patterns of hearing impairment.  
38 C.F.R. § 4.86(a) provides that, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either 38 C.F.R. 
§ 4.85, Table VI or Table VIA, whichever results in the 
higher numeral.  38 C.F.R. § 4.86 (b) provides that, when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either 38 C.F.R. § 4.85, Table VI or Table 
VIA, whichever results in the higher numeral.  That Roman 
numeral designation will then be elevated to the next higher 
Roman numeral.  Each ear is evaluated separately.  See 38 
C.F.R. § 4.86 (2003).

Turning to the veteran's claim of entitlement to a disability 
rating in excess of zero percent for bilateral hearing loss 
for the period from February 17, 1993, to October 23, 2001, 
the Board concludes that the evidence of record does not 
demonstrate entitlement to a compensable disability 
evaluation for service-connected bilateral hearing loss 
during this period.  As noted above, the veteran was 
diagnosed with bilateral sensorineural hearing loss following 
VA audiology examinations in October 1993 and in March and 
August 1997.  Specifically, the results of audiometric 
testing in October 1993 merit designations of I for each ear, 
which equates to a zero percent (non-compensable) disability 
evaluation under 38 C.F.R. § 4.85, Table VII (2003).  The 
results of audiometric testing in March 1997 merit numeric 
designations of II for the right ear and I for the left ear, 
which equates to a zero percent (non-compensable) disability 
evaluation under Table VII.  The results of audiometric 
testing in August 1997 merit numeric designations of I for 
each ear, again equating to a zero percent disability 
evaluation under Table VII.  Accordingly, the results of 
audiometric testing obtained at these examinations do not 
demonstrate that the veteran is entitled to a compensable 
disability evaluation for service-connected bilateral hearing 
loss between February 1993 and October 2001.  Additionally, 
none of the results of the veteran's VA audiology 
examinations for the period between February 1993 and October 
2001 demonstrate exceptional patterns of hearing impairment, 
so 38 C.F.R. § 4.86 (2003) is not applicable.  See 
38 U.S.C.A. §§ 4.85 and 4.86 (2003).

Finally, with respect to the issue of whether new and 
material evidence has been received to reopen the veteran's 
previously denied claim of entitlement to service connection 
for conjunctivitis and a foreign body in the left eye, the 
law and regulations provide that if, new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West Supp. 2002).  "New and material" evidence, for 
purposes of this appeal, is defined as evidence not 
previously submitted, not cumulative or redundant, and which 
by itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 Vet. 
App. 273 (1996) (hereinafter, "Evans").

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the Hearing Officer's 
decision issued by the RO in February 1997.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The Board notes that the veteran has maintained that he 
initially injured his left eye when a foreign body became 
lodged in it during service, resulting in cataracts and 
occasional conjunctivitis.  Service medical entries that were 
of record at the time of the original rating decision in 
December 1957 indicate that the veteran received treatment 
for a foreign body (ferrous metal) on the surface of his left 
cornea.  This foreign body was removed and the veteran's 
cornea healed.  Although the veteran is not competent to 
render an opinion regarding the diagnosis or etiology of his 
headaches, see Espiritu, supra, his continuing complaints of 
a foreign body in the left eye following service constitute 
competent lay evidence tending to show a continuity of 
symptomatology following service.  See Falzone and Layno, 
both supra.  Accordingly, such evidence can serve as a basis 
for reopening the veteran's claim of entitlement to service 
connection for conjunctivitis and a foreign body in the left 
eye.

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for conjunctivitis and a foreign body in 
the left eye.  Although the RO concluded in the original 
rating decision issued in December 1957 that there was no 
evidence of a foreign body in the left eye or its residuals 
on VA examination, the veteran has now submitted such 
evidence.  Critically, the veteran also has submitted medical 
evidence in the form of a February 2002 opinion from a VA 
ophthalmologist that his current visual field defect in the 
left eye could be related to the in-service left eye trauma 
documented in the veteran's service medical records.  This 
evidence is not only new but is also material to the question 
of whether the veteran's left eye condition is service-
connected.  Thus, this evidence is relevant and probative to 
the issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156 (2001).

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claims of 
entitlement to service connection for subcapsular cataracts, 
including based on exposure to ionizing radiation, and for 
bilateral tinnitus.  The Board also finds that the evidence 
is against the veteran's claim of entitlement to a disability 
rating in excess of zero percent for bilateral hearing loss 
for the period from February 17, 1993, to October 23, 2001.  
Finally, having determined that new and material evidence has 
been received, the veteran's previously denied claim of 
entitlement to service connection for conjunctivitis and a 
foreign body in the left eye is reopened.  38 U.S.C.A. § 5108 
(West Supp. 2002); 38 C.F.R. § 3.156(a) (2001).




ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss for the period from February 17, 
1993, to October 23, 2001, is denied.

New and material evidence having been received on the issue 
of entitlement to service connection for conjunctivitis and a 
foreign body in the left eye, this claim is reopened.

REMAND

Having reopened the veteran's claim for service connection 
for conjunctivitis and a foreign body in the left eye, the 
Board may consider the merits of that claim only after 
ensuring that the veteran has received the notice and the 
assistance contemplated by the Veterans Claims Assistance Act 
of 2000 (VCAA).

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002) have not been 
satisfied with respect to the issues of entitlement to 
service connection for subcapsular cataracts and for 
conjunctivitis and foreign body in the left eye.  
Specifically, the VCAA provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).

Since the underlying etiological basis for a disorder of the 
eyes, to include subcapsular cataracts and conjunctivitis of 
the left eye, has been called into question, the RO should, 
after the foregoing development, schedule the veteran for a 
VA eye examination, to include a medical opinion.  The VA 
examiner should review all of the lay and medical evidence of 
record, and should render an opinion as to the initial onset 
of the veteran's subcapsular cataracts and conjunctivitis of 
the left eye (if possible), and as to whether either of the 
conditions is attributable to his period of service, or was 
caused by the removal a foreign body from the left eye during 
service.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following 
development:

1.  With respect to the issues of 
entitlement to service connection for 
subcapsular cataracts, and entitlement to 
service connection for conjunctivitis and 
a foreign body in the left eye, the RO 
should send the veteran a letter that 
complies with the notification 
requirements of the VCAA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and any other applicable 
legal precedent.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter, and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any disorder the of the eyes 
currently present, to include subcapsular 
cataracts and conjunctivitis of the left 
eye.  The claims folder, to include a 
copy of the Remand, should be made 
available to and be reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.  Based on a review of the records 
contained in the claims folder and the 
examination results, the examiner is 
asked to address the following questions:  

(a).  Has the veteran has developed a 
disorder of eyes, to include 
subcapsular cataracts and 
conjunctivitis of the left eye?  If 
so, state the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has developed a disorder of 
the eyes, including subcapsular 
cataracts and conjunctivitis of the 
left eye, is it at least as likely as 
not that such disorder had its onset 
during his period of active service, 
or; was caused by any incident that 
occurred during such active service, 
include the removal of a foreign body 
from the left eye during service?

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and medical 
principles. 

3.  Then, the RO should readjudicate the 
issues entitlement to service connection 
for subcapsular cataracts, and 
entitlement to service connection for 
conjunctivitis and foreign body in the 
left eye, in light of all pertinent 
evidence and legal authority.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



